Citation Nr: 0030998	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).   

2.  Entitlement to the assignment of a compensable disability 
evaluation for tinea cruris.   

3.  Entitlement to the assignment of a compensable disability 
evaluation for tinea versicolor.

4.  Entitlement to the assignment of a compensable disability 
evaluation for pseudofolliculitis barbae.

5.  Entitlement to the assignment of a compensable disability 
evaluation for hemorrhoids.

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service from March 1970 to September 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  

As discussed below, the issue regarding entitlement to 
service connection for PTSD will be remanded.


FINDINGS OF FACT

1.  The pseudofolliculitis barbae is not shown to cause 
constant itching, extensive lesions, or marked disfigurement.

2.  The manifestation of the veteran's tinea cruris and tinea 
versicolor are infrequent and does not result in exfoliation, 
exudation or itching that involves an exposed surface or 
extensive area.

3.  The veteran's service-connected hemorrhoids are 
manifested by subjective complaints of bleeding, and are 
productive of moderately large non-complicated external 
hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for tinea 
cruris have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2000).

3.  The criteria for a compensable evaluation for tinea 
versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 
(2000).

3.  The criteria for a compensable evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7806 (2000).

4.  The criteria for a compensable disability evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating 

The veteran contends that he should be granted an increased 
rating for hemorrhoids, tinea cruris, tinea versicolor and 
pseudofolliculitis barbae.  He maintains that his symptoms 
have increased in severity and the current disability 
evaluations do not adequately reflect the true severity of 
his disabilities.  

The veteran appealed the initial assignment of the 
evaluations for service connection for hemorrhoids, tinea 
cruris, tinea versicolor and pseudofolliculitis barbae.  The 
issue before the Board is taken to include whether there is 
any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4.  VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

II.  Skin Disorders

Based on in-service treatment, service connection was granted 
for tinea cruris, tinea versicolor and pseudofolliculitis 
barbae in May 1998, each at a non-compensable rate.  The 
SCHEDULE does not provide a diagnostic code specifically for 
tinea cruris, tinea versicolor or pseudofolliculitis barbae; 
accordingly, they must be rated based on the particular 
symptoms.  Consequently, he has been evaluated analogously to 
eczema under Diagnostic Code 7806, which dictates that 
symptoms of slight, if any, exfoliation, exudation or 
itching, on a nonexposed surface or small area, warrant a 
noncompensable evaluation.  With exfoliation, exudation or 
itching, involving an exposed surface or extensive area, a 10 
percent evaluation is warranted.  Exudation or constant 
itching, extensive lesions, or marked disfigurement warrants 
a 30 percent rating, and ulcerations or extensive exfoliation 
or crusting, systemic or nervous manifestations, or 
exceptional repugnance, warrants a 50 percent rating.  
38 C.F.R. Part 4, Code 7806.

After review of the entire record, the Board finds that the 
overall symptomatology for each skin disorder more nearly 
approximates the criteria for a non-compensable evaluation 
under Diagnostic Code 7806.  Service medical records show 
that mild tinea versicolor was noted over the mid-back in 
August 1970.  There were several quarter-sized lesions.  In 
June 1971, the veteran reported a rash in the crotch and 
scrotum areas for the previous three days.  He was treated 
with Kenalog.  In August 1971, the veteran requested a 
profile because he was unable to obtain shaving powder for 
his face.

In this case, although initially the involved areas were 
active, the more recent clinical data shows otherwise.  It 
does not appear that he is symptomatic.  The veteran 
underwent a general examination in February 1998.  The 
examiner noted that the skin condition of the scrotum was 
evidently in remission because the skin was normal.  Two days 
later at the dermatology examination the veteran reported 
that his itching occured year round.  It tended to be mainly 
in his groin, trunk and arms.  At the examination he was 
asymptomatic.  The photographs taken did not document any 
manifestations.  The veteran was advised to return during an 
active stage.

Importantly, there are no post-service medical records 
concerning either of the service connected skin disorders, 
and the veteran does not describe the current frequency or 
extent of his skin disorder.  The service medical records 
indicate that the symptoms appeared no more than once and the 
duration was evidently short lived.  Indeed, the 
manifestations have not been clinically observed since the 
inservice episodes in the 1970's.  Moreover, although the 
skin disorders may have been active initially, the extent is 
difficult to tell from the records, there is no objective 
evidence that the claimed recent episodes have involved an 
extensive area.  Considering the duration and extent of the 
lesions due to skin disorders, the Board concludes that the 
criteria for the assignment of a compensable rating for 
either skin disorder are not shown.

III.  Hemorrhoids

Based on in-service treatment for hemorrhoids, the May 1998 
rating decision granted service connection for hemorrhoids, 
and assigned a noncompensable evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  Under this diagnostic code, a 
20 percent rating is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  A 10 
percent rating is warranted for irreducible, large or 
thrombotic hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences or for hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures.  Noncompensable ratings are assigned for mild or 
moderate hemorrhoids.    

At the VA examination in February 1998 the veteran reported 
that he experienced recurrent bleeding and swelling.  He 
indicated that that his symptoms were worst the first two 
years following discharge from service.  He reported that he 
always saw blood when he passed a hard stool.  On 
examination, there were moderately large non-complicated 
external hemorrhoids.  There was no blood on the examiner's 
glove.  

Although the veteran complained of frequent recurrences of 
hemorrhoids, the medical evidence does not indicate anemia 
linked to persistent hemorrhoidal bleeding, or thrombotic 
hemorrhoids that are irreducible, with excessive redundant 
tissue.  Accordingly, the evidence shows that the veteran's 
hemorrhoids are no more than slight or moderate in severity, 
and thus do not satisfy the criteria for a compensable rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
First, as discussed above, the rating schedule provides for 
the assignment of higher evaluations, but the required 
manifestations have not been demonstrated in this case.  
Further, it has not been contended or shown that the 
disabilities at issue resulted in frequent periods of 
hospitalization.  The veteran has not been hospitalized for 
either of his disabilities.  

Concerning the factor of marked interference with employment, 
the Board notes that the veteran has offered no statements in 
this regard concerning any limitations imposed by his service 
connected disabilities.  Nor does the record contain any 
documentation to show that he has lost an inordinate amount of 
time from his job as a result of his disabilities or that they 
markedly affects his ability to perform his job duties, if he 
is currently employed.  In short, he has not produced 
objective evidence that would indicate that the service-
connected disabilities have interfered with his employment to 
such an extent that he is entitled to extraschedular 
consideration.  Neither the veteran's statements nor the 
medical records nor reports indicate that the disabilities at 
issue warrant the assignment of extraschedular evaluations.


ORDER

The assignment of a compensable evaluation for tinea cruris 
is denied.

The assignment of a compensable evaluation for tinea 
versicolor is denied.

The assignment of a compensable evaluation for 
pseudofolliculitis barbae is denied.

The assignment of a compensable evaluation for hemorrhoids is 
denied.


REMAND

The veteran contends that service connection is warranted for 
PTSD.  He points out that he received psychiatric treatment 
during service, which he believes was the onset of PTSD.  

The Board notes that the RO has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the RO should apply the provisions of the Act to 
these current claims.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims on 
appeal.  

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


